


FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 30, 2012
among
PINNACLE FOODS FINANCE LLC,
as the Borrower,
PEAK FINANCE HOLDINGS LLC,
as Holdings,
THE GUARANTORS PARTY HERETO,
BARCLAYS BANK PLC,
as Administrative Agent and Syndication Agent,
and,
THE OTHER LENDERS PARTY HERETO
________________


BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC AND MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED
as Joint Lead Arrangers and Joint Bookrunners
and
CREDIT SUISSE SECURITIES (USA) LLC AND MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED
as Co-Documentation Agents









NY\3675929

--------------------------------------------------------------------------------




This First Amendment to Amended and Restated Credit Agreement (this “Amendment”)
is dated as of August 30, 2012 and is entered into by and among Pinnacle Foods
Finance LLC, a Delaware limited liability company (the “Borrower’’), Peak
Finance Holdings LLC, a Delaware limited liability company (“Holdings”),
Barclays Bank PLC (“Barclays”), as Administrative Agent (the “Administrative
Agent”), the Tranche F Term Lenders (as defined below) and, for purposes of
Sections IV and V hereof, the Guarantors listed on the signature pages hereto,
and is made with reference to that certain Amended and Restated Credit
Agreement, dated as of April 17, 2012 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”) by and among the Borrower, Holdings,
the Lenders party thereto from time to time, the Administrative Agent, the
Collateral Agent and the other Agents named therein. Capitalized terms used
herein without definition shall have the same meanings herein as set forth in
the Credit Agreement after giving effect to this Amendment.
RECITALS
WHEREAS, the Borrower has requested the issuance of Incremental Term Loans in
the form of a new tranche of term loans pursuant to and on the terms set forth
in Section 2.14(a) of the Credit Agreement;
WHEREAS, the proceeds of such new term loans will be used to repay certain
existing indebtedness of the Borrower, including a portion of the Initial Term
Loans; and
WHEREAS, the Borrower, Holdings, the Administrative Agent, and the Lenders
and/or Additional Lenders providing the Incremental Term Loans (the “Tranche F
Term Lenders”) have agreed to amend certain provisions of the Credit Agreement
as provided for herein, among other things, to effect the addition of a new
tranche of Incremental Term Loans to the Credit Agreement pursuant to Section
2.14(a) thereof.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
INCREMENTAL TERM LOANS

1.1
Incremental Term Loan.

A.    The Borrower confirms and agrees that (i) it has requested an additional
tranche of term loans, to be referred to in the Credit Agreement as Tranche F
Term Loans, in the amount of $450,000,000 from the Tranche F Term Lenders
pursuant to and on the terms set forth in Section 2.14(a) of the Credit
Agreement, effective on the First Amendment Effective Date, (ii) on the First
Amendment Effective Date, the Borrower will borrow (and hereby requests funding
of) the full amount of Tranche F Term Loans from the Tranche F Term Lenders and
(iii) prior to the First Amendment Effective Date, the Borrower will deliver to
the Administrative Agent a timely Committed Loan Notice with respect to the
Tranche F Term Loan Borrowing.

1




NY\3675929

--------------------------------------------------------------------------------




B.    Each Tranche F Term Lender agrees that (i) effective on and at all times
after the First Amendment Effective Date, in addition to all Initial Term Loans,
Extended Initial Term Loans, Restatement Revolving Credit Loans and Tranche E
Term Loans of such Lender (if any) outstanding prior to the First Amendment
Effective Date, such Tranche F Term Lender will be bound by all obligations of a
Lender under the Amended Credit Agreement in respect of its Tranche F Term
Commitment and in the amount set forth on its Lender Addendum delivered to the
Administrative Agent on or before the First Amendment Effective Date and (ii) on
the First Amendment Effective Date such Tranche F Term Lender will fund Tranche
F Term Loans in the amount of such Tranche F Term Lender’s Tranche F Term
Commitment. On the First Amendment Effective Date, (A) each Tranche F Term
Lender which was not a Lender prior to the First Amendment Effective Date will
become a Lender for all purposes of the Amended Credit Agreement and (B)(i) at
the option of any Initial Term Lender, the lesser of their pro rata amount of
existing Initial Term Loans that will be repaid on the First Amendment Effective
Date or the amount of Tranche F Term Loans allocated to it by Barclays in its
capacity as a joint lead arranger under the Amendment, shall be converted to,
and remain outstanding on and after the First Amendment Effective Date as,
Tranche F Term Loans, which shall be deemed to be made and exist pursuant to,
and under the Amended Agreement (as defined below) and (ii) any remaining
Initial Term Loans made by such Lender under the Credit Agreement shall remain
outstanding on and after the First Amendment Effective Date under the Amended
Agreement as Initial Term Loans originally made on the Closing Date. The
obligations of the Tranche F Term Lenders hereunder are in all respects several
and not joint. No Tranche F Term Lender is or ever shall be in any respect
responsible or liable for any obligation of any other Tranche F Term Lender or
any other Lender.
SECTION II.
AMENDMENTS TO CREDIT AGREEMENT

2.1
Amendments to Section 1: Definitions.

A.    Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“First Amendment” means that certain First Amendment to Amended and Restated
Credit Agreement dated as of August 30, 2012, among the Borrower, Holdings, the
Administrative Agent and the Lenders party thereto.
“First Amendment Effective Date” means the date of satisfaction of the
conditions precedent referred to in Section III of the First Amendment.
“Tranche F Term Commitment” means, as to each Tranche F Term Lender, its
obligation to make a Tranche F Term Loan to the Borrower pursuant to
Section 2.01(a)(iv) in an aggregate amount not to exceed the amount set forth
opposite such Lender’s name under the caption “Tranche F Term Commitment” on
Schedule 1 to the Lender Addendum delivered by such Lender, or, as the case may
be, in the Assignment and Assumption pursuant to which such Term Lender becomes
a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. As of the First Amendment Effective Date, the
initial aggregate amount of the Tranche F Term Commitments shall be
$450,000,000.

2


NY\3675929

--------------------------------------------------------------------------------




“Tranche F Term Lender” means, at any time, any Lender that has a Tranche F Term
Commitment or a Tranche F Term Loan at such time.
“Tranche F Term Loan” means a Loan made pursuant to Section 2.01(a)(iv).
B.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating clause (a) of the definition of “Applicable Rate” in its entirety to
read as follows:
“(a)(x)(i) for Eurocurrency Rate Loans that are Extended Initial Term Loans,
3.50% and (ii) for Base Rate Loans that are Extended Initial Term Loans, 2.50%;
provided that any extension of the Maturity Date of the Initial Term Loans that
occurs after the Restatement Date and which also results in an increase in the
All-in Yield of such extended Initial Term Loans such that the All-in Yield for
the extended Initial Term Loans exceeds the All-in-Yield of the Extended Initial
Term Loans by more than 0.50% per annum shall cause the applicable interest rate
of the Extended Initial Term Loans to be automatically increased (without
further consent of the affected Lenders) so that the All-in Yield of such
extended Initial Term Loans does not exceed the All-in Yield of the Extended
Initial Term Loans by more than 0.50% per annum; (y)(i) for Eurocurrency Rate
Loans that are Tranche E Term Loans, 3.50%; and (ii) for Base Rate Loans that
are Tranche E Term Loans, 2.50%; and (z)(i) for Eurocurrency Rate Loans that are
Tranche F Term Loans, 3.50%; and (ii) for Base Rate Loans that are Tranche F
Term Loans, 2.50%; provided that from and after the date on which the Step-Down
Conditions have been satisfied, each of the rates set forth in the foregoing
clauses (y)(i), (y)(ii), (z)(i) and (z)(ii) shall be decreased by 0.25%.”
C.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the first sentence of the definition of “Base Rate” in its entirety to
read as follows:
““Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “Prime Rate”, (c) the Eurocurrency Rate that would be payable on such day
for a Eurocurrency Rate Loan with a one-month Interest Period plus 1.0%, and (d)
solely with respect to Tranche E Term Loans and Tranche F Term Loans that are
Base Rate Loans, 2.25% per annum. The “Prime Rate” is a rate set by the British
Banking Association Telerate Page 5 (or such other comparable page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rate), as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available. Any change in the Base Rate due to a change in the Prime
Rate or the Federal Funds Rate shall be effective as of the opening of business
on the day specified in the public announcement of such change in the Prime
Rate, or the Federal Funds Rate, respectively.”
D.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Class” in its entirety to read as follows:
““Class” (a) when used with respect to Lenders, refers to whether such Lenders
are Restatement Revolving Credit Lenders, Initial Term Lenders, Extending
Initial Term

3


NY\3675929

--------------------------------------------------------------------------------




Lenders, Tranche E Term Lenders, Tranche F Term Lenders or any Post-Restatement
Date Extending Revolving Credit Lenders or Post-Restatement Date Extending Term
Lenders in respect of the same Extension Series or Additional Refinancing
Lenders in respect of a Refinancing Amendment, (b) when used with respect to
Commitments, refers to whether such Commitments are Restatement Revolving Credit
Commitments, Initial Term Commitments, Extended Initial Term Commitments,
Tranche E Term Commitments, Tranche F Term Commitments or Post-Restatement Date
Extended Revolving Credit Commitments of the same Post-Restatement Date
Extension Series and (c) when used with respect to Loans or a Borrowing, refers
to whether such Loans, or the Loans comprising such Borrowing, are Restatement
Revolving Credit Loans, Initial Term Loans, Extended Initial Term Loans, Tranche
E Term Loans, Tranche F Term Loans or Loans of the same Extension Series or
Other Term Loans, or Other Revolving Credit Loans in respect of a Refinancing
Amendment.”
E.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the last sentence of the definition of “Eurocurrency Rate” as follows:
“Notwithstanding the foregoing, the Eurocurrency Rate for Tranche E Term Loans
and Tranche F Term Loans that are Eurocurrency Rate Loans shall at no time be
less than 1.25% per annum.”
F.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Facility” in its entirety to read as follows:
““Facility” means the Initial Term Loans, the Extended Initial Term Loans, the
Tranche E Term Loans, the Tranche F Term Loans and/or the Restatement Revolving
Credit Facility, as the context may require.”
G.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Lender Addendum” in its entirety to read as
follows:
““Lender Addendum” means, with respect to any Initial Term Lender, Extending
Initial Term Lender, Tranche E Term Lender, Tranche F Term Lender, Restatement
Revolving Credit Lender, a Lender of Incremental Term Loans, Revolving
Commitment Increase Lender, Post-Restatement Date Extending Lender or Additional
Refinancing Lender, a Lender Addendum, substantially in the form of Exhibit J,
or otherwise acceptable to the Administrative Agent, to be executed and
delivered by such Lender on the Closing Date, the Second Amendment Effective
Date, the Fourth Amendment Effective Date, the First Amendment Effective Date,
the date of any Extension Series, or the date of any Refinancing Amendment, as
applicable, as provided in Section 10.23.”
H.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Maturity Date” in its entirety to read as follows:
“Maturity Date” means (a)  with respect to the Initial Term Loans, the seventh
anniversary of the Closing Date, (b) with respect to the Extended Initial Term
Loans, the earlier of (i)

4


NY\3675929

--------------------------------------------------------------------------------




October 2, 2016 and (ii) the date (such date,“Trigger Date A”) that is 91 days
prior to the maturity date of the 9.25% Senior Notes if more than $150,000,000
of the 9.25% Senior Notes are outstanding on Trigger Date A, (c) with respect to
the Tranche E Term Loans, the earliest of (i) October 17, 2018, (ii) Trigger
Date A if more than $150,000,000 of the 9.25% Senior Notes are outstanding on
Trigger Date A and (iii) the date (such date,“Trigger Date B”) that is 91 days
prior to the maturity date of the 8.25% Senior Notes if more than $150,000,000
of the 8.25% Senior Notes are outstanding on Trigger Date B, (d) with respect to
the Tranche F Term Loans, the earliest of (i) October 17, 2018, (ii) Trigger
Date A if more than $150,000,000 of the 9.25% Senior Notes are outstanding on
Trigger Date A and (iii) Trigger Date B if more than $150,000,000 of the 8.25%
Senior Notes are outstanding on Trigger Date B, and (e) with respect to the
Restatement Revolving Credit Facility, the earliest of (i) the fifth anniversary
of the Restatement Date, (ii) Trigger Date A if more than $150,000,000 of the
9.25% Senior Notes are outstanding on Trigger Date A, (iii) Trigger Date B if
more than $150,000,000 of the 8.25% Senior Notes are outstanding on Trigger Date
B, (iv) the date (such date, “Trigger Date C”) that is 91 days prior to the
maturity date of the Initial Term Loans if more than $150,000,000 of the
aggregate principal amount of the Initial Term Loans are outstanding on Trigger
Date C, and (v) the date (such date,“Trigger Date D”) that is 91 days prior to
the maturity date of the Extended Initial Term Loans if more than $150,000,000
of the aggregate principal amount of the Extended Initial Term Loans are
outstanding on Trigger Date D; provided that if any such day is not a Business
Day, the Maturity Date shall be the Business Day immediately preceding such day.
I.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Commitment” in its entirety to read as
follows: ““Term Commitment” means, as to any Term Lender, its Initial Term
Commitment, Tranche E Term Commitment and/or Tranche F Term Commitment, as
applicable.”
J.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Lender” in its entirety to read as follows:
““Term Lender” means, any Initial Term Lender, Extending Initial Term Lender,
any Tranche E Term Lender and/or any Tranche F Term Lender, as applicable.”
K.    Section 1.01 of the Credit Agreement is hereby amended by amending and
restating the definition of “Term Loan” in its entirety to read as follows:
““Term Loans” means, Initial Term Loans, Tranche E Term Loans and/or Tranche F
Term Loans, as applicable.”
2.2
Amendment to Section 2.01(a). Section 2.01(a) of the Credit Agreement is hereby
amended by inserting the following new clause (iv) immediately after clause
(iii) thereof and re-designating clause “(iv)” thereof as clause “(v)”:

“(iv)    Subject to the terms and conditions set forth herein, each Tranche F
Term Lender severally agrees to make to the Borrower a single loan denominated
in Dollars in an amount equal to such Tranche F Term Lender’s Tranche F Term
Commitment on the First Amendment Effective Date. Subject to the terms and
conditions hereof and of the First Amendment, each Tranche F Term Lender agrees
that the lesser of all or a portion its pro rata amount of Initial Term Loans
that are prepaid on the First Amendment Effective Date

5


NY\3675929

--------------------------------------------------------------------------------




and the amount of any Tranche F Term Loans allocated to such Lender by Barclays,
in its capacity as joint lead arranger under the First Amendment, shall remain
outstanding on and after the First Amendment Effective Date as, and shall be
converted into, Tranche F Term Loans deemed to be made pursuant to the First
Amendment. The conversion of an Initial Term Loan of an Initial Term Lender into
a Tranche F Term Loan of a Tranche F Term Lender shall be deemed to satisfy,
dollar for dollar, such Tranche F Term Lender’s obligation to make all or a
portion, as applicable, of its Tranche F Term Loans on the First Amendment
Effective Date. Such converted Initial Term Loans of the Tranche F Term Lenders
shall, on and after the First Amendment Effective Date, constitute, and have all
of the rights and benefits of, Tranche F Term Loans as set forth in this
Agreement and the other Loan Documents. Each Tranche F Term Lender’s Tranche F
Term Commitment shall terminate immediately and without further action on the
First Amendment Effective Date after giving effect to the sum of the conversion
of such Lender’s Initial Term Loan on such date and the issuance of any
additional Tranche F Term Loans by such Lender, which in the aggregate, shall
equal such Lender’s Tranche F Term Commitment. Notwithstanding anything herein
to the contrary, all Tranche F Term Loans of Tranche F Term Lenders deemed to be
made hereunder on the First Amendment Date pursuant to a conversion set forth in
this Section 2.01(a)(iv) that are Eurocurrency Rate Loans will have initial
Interest Periods ending on the same dates as the Interest Periods applicable to
the converted Initial Term Loans of such Tranche F Term Lenders under the Credit
Agreement immediately prior to the First Amendment Effective Date.”
2.3
Amendment to Section 2.05(a). Section 2.05(a)(i) of the Credit Agreement is
hereby amended by amending and restating the parenthetical directly before the
proviso to read in its entirety as follows:

“(except to the extent provided in Section 2.05(d), Section 2.05(e) and Section
2.05(f))”.
2.4
Amendment to Section 2.05. Section 2.05 of the Credit Agreement is hereby
amended by inserting the following new clause (e) immediately after clause (d)
thereof and re-designating clause “(e)” thereof as clause “(f)”:

“(e)    Any (i) amendment, amendment and restatement or other modification of
this Agreement consummated on or prior to the first anniversary of the
Restatement Date or (ii) voluntary prepayment of the Tranche F Term Loans
consummated on or prior to the first anniversary of the Restatement Date with
the proceeds of any other Indebtedness, including a substantially concurrent
issuance or incurrence of new bank term loans under this Agreement (which
voluntary prepayment shall be deemed to have occurred even if a portion of the
Tranche F Term Loans are replaced, converted or re-evidenced with, into or by
such new loans) the effect of which, in the case of either clause (i) or clause
(ii), is to decrease the Applicable Rate (or otherwise decrease the interest
rate) with respect to any of the Tranche F Term Loans (including by virtue of
any such replacement, conversion or re-evidencing but excluding as a result of
the Step-Down Condition being satisfied), shall be accompanied by a fee payable
to the Tranche F Term Lenders (which shall include any Tranche F Term Lender
that is repaid in connection with any such amendment, amendment and restatement

6


NY\3675929

--------------------------------------------------------------------------------




or other modification) in an amount equal to 1.0% of the aggregate principal
amount of such amended, amended and restated, modified or prepaid Tranche F Term
Loans.”
2.5
Amendment to Section 2.07. Section 2.07(a) of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

(a) “Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of (i) the Initial Term Lenders (A) on the last Business Day of
each March, June, September and December, commencing with the last Business Day
of September 2007, an aggregate amount equal to 0.25% of the aggregate amount of
all Initial Term Loans outstanding on the Closing Date (which payments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the Maturity Date for
the Initial Term Loans, the aggregate principal amount of all Initial Term Loans
outstanding on such date; (ii) the Extending Initial Term Lenders (A) on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of June 2012, an aggregate amount equal to 0.25% of the
aggregate amount of all Extended Initial Term Loans outstanding on the
Restatement Date (which payments shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in Section
2.05) and (B) on the Maturity Date for the Extended Initial Term Loans, the
aggregate principal amount of all Extended Initial Term Loans outstanding on
such date; (iii) the Tranche E Term Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
June 2012, an aggregate amount equal to 0.25% of the aggregate amount of all
Tranche E Term Loans outstanding on the Restatement Date (which payments shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05) and (B) on the Maturity Date for
the Tranche E Term Loans, the aggregate principal amount of all Tranche E Term
Loans outstanding on such date; and (iv) the Tranche F Term Lenders (A) on the
last Business Day of each March, June, September and December, commencing with
the last Business Day of September 2012, an aggregate amount equal to 0.25% of
the aggregate amount of all Tranche F Term Loans outstanding on the First
Amendment Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (B) on the Maturity Date for the Tranche F Term Loans, the
aggregate principal amount of all Tranche F Term Loans outstanding on such
date.”
2.6
Amendment to Section 7.10. Section 7.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Use of Proceeds. Use the proceeds of (i) the Initial Term Loans, together with
the proceeds of the issuance of the High Yield Notes and Equity Contribution for
any purpose other than to finance the repayment of all amounts outstanding under
the Existing Credit Agreement and certain other existing Indebtedness of PFGI
and pay the Purchase Price and the Transaction Expenses on the Closing Date,
(ii) the Restatement Revolving Credit Loans for any purpose other than to
refinance the Initial Revolving Credit Loans (if any) and, with any other
Revolving Credit Loan, for any purpose other than for working capital and other

7


NY\3675929

--------------------------------------------------------------------------------




general corporate purposes of the Borrower and its Subsidiaries, including the
financing of Permitted Acquisitions, (iii) Swing Line Loans (as well as Letters
of Credit) for any purpose other than for general corporate purposes of the
Borrower and its Subsidiaries, (iv) the Tranche E Term Loans, together with cash
on the balance sheet of the Loan Parties, for any purpose other than to finance
the prepayment in full of the Tranche D Term Loans and the Senior Subordinated
Notes on the Restatement Date and to pay related fees, costs and expenses, or
(v) the Tranche F Term Loans, for any purpose other than to finance the
prepayment of a portion of Initial Term Loans and other indebtedness of the
Borrower on the First Amendment Effective Date and to pay related fees, costs
and expenses.”
2.7
Amendment to Section 10.23. Section 10.23 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

“Delivery of Lender Addenda. Each Initial Term Lender, Extending Initial Term
Lender, Post-Restatement Date Extending Lender, Tranche E Term Lender, Tranche F
Term Lender, Lender of Incremental Term Loans and Revolving Commitment Increase
Lender shall become a party to this Agreement by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.”
2.8
Amendment to Exhibit J. Exhibit J to the Credit Agreement is hereby replaced in
its entirety with the form of Lender Addendum attached hereto as Exhibit A.

SECTION III.
CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective only upon the satisfaction of all of the
following conditions precedent (the date of satisfaction of such conditions
being referred to herein as the “First Amendment Effective Date”):
A.    Execution. The Administrative Agent shall have (i) executed this Amendment
and (ii) received a counterpart signature page of this Amendment duly executed
by each of the Loan Parties and each Tranche F Term Lender.
B.    Fees and Expenses. The Administrative Agent shall have received all fees
and other amounts due and payable on or prior to the First Amendment Effective
Date, including, to the extent invoiced on or before the First Amendment
Effective Date, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower in connection with the First
Amendment or under any other Loan Document (including all reasonable fees,
charges and disbursements of Latham & Watkins LLP, counsel to the Administrative
Agent, incurred in connection with this Amendment).
C.    Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Borrowing of the Tranche F Term Loan on
the First Amendment Effective Date.
D.    Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Simpson, Thacher & Bartlett
LLP, counsel for the Loan

8


NY\3675929

--------------------------------------------------------------------------------




Parties, addressed to the Administrative Lender and the Lenders party to the
Amended Agreement, dated as of the First Amendment Effective Date, in form and
substance substantially identical to the opinion delivered in connection with
the Credit Agreement on the Fourth Amendment Effective Date, and otherwise in
form and substance satisfactory to the Administrative Agent.
E.    No Default or Event of Default. No event has occurred and is continuing or
will result from the consummation of the transactions contemplated by, and the
effectiveness of, this Amendment (including, without limitation, any Credit
Extension under the Amended Agreement) that would constitute a Default or an
Event of Default.
F.    Representations and Warranties. (i) Each of the representations and
warranties contained in Section IV below shall be true and correct in all
material respects (both before and after giving effect to the Amendment);
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates.
G.    Section 2.14 Officer’s Certificate. The Administrative Agent shall have
received an officer’s certificate, in form and substance reasonably satisfactory
to the Administrative Agent, executed by the chief financial officer of the
Borrower certifying that (i) (a) at the time the Borrower provided notice to the
Administrative Agent of its request for Incremental Acquisition Loans consisting
of an additional tranche of term loans, (b) upon the effectiveness of this
Amendment and (c) at the time the Tranche F Term Loans are made (and after
giving effect thereto), no Default or Event of Default existed or shall exist,
as applicable, and (ii) attached to such certificate is the calculation of the
Senior Secured Incurrence Test showing that after giving effect to the
incurrence of the Tranche F Term Loans, the Senior Secured Incurrence Test (on a
Pro Forma Basis) will be satisfied.
H.    Other Documents. The Administrative Agent and the Lenders shall have
received customary corporate documents and certificates (including a certificate
from the chief financial officer of the Borrower with respect to the solvency
(on a consolidated basis) of the Borrower and its subsidiaries) each in form and
substance substantially identical to those delivered in connection with the
Credit Agreement on the Fourth Amendment Effective Date and otherwise in form
and substance satisfactory to the Administrative Agent.
SECTION IV.
REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Tranche F Term Lenders to
enter into this Amendment and to amend the Credit Agreement in the manner
provided herein, each Loan Party which is a party hereto represents and warrants
to each of the Administrative Agent and the Tranche F Term Lenders that the
following statements are true and correct in all material respects:
A.    Corporate Power and Authority. Each Loan Party which is party hereto has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and to perform its obligations under, this
Amendment and under the Credit

9


NY\3675929

--------------------------------------------------------------------------------




Agreement, as amended by this Amendment (the “Amended Agreement”) and the other
Loan Documents.
B.    Authorization of Agreements. The execution and delivery of this Amendment
and the performance of this Amendment and the Amended Agreement and the other
Loan Documents have been duly authorized by all necessary action on the part of
each Loan Party party hereto and thereto.
C.    No Conflict. The execution and delivery by each Loan Party of this
Amendment and the performance by each Loan Party party hereto and thereto of
this Amendment and the Amended Agreement and the other Loan Documents do not and
will not (i) violate (A) any provision of any law, statute, rule or regulation,
or of the certificate or articles of incorporation or partnership agreement,
other constitutive documents or by-laws of Holdings, the Borrower or any Loan
Party or (B) any applicable order of any court or any rule, regulation or order
of any Governmental Authority where any such violation referred to in clause (A)
or (B) of this Section IV.C.(i), individually or in the aggregate could
reasonably be expected to have a Material Adverse Effect, (ii) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under any Contractual Obligation of the applicable Loan
Party, (iii) except as permitted under the Amended Agreement, result in or
require the creation or imposition of any Lien upon any of the properties or
assets of each Loan Party (other than any Liens created under any of the Loan
Documents in favor of Administrative Agent on behalf of Lenders), or (iv)
require any approval of stockholders or partners or any approval or consent of
any Person under any Contractual Obligation of each Loan Party, except for such
approvals or consents which will be obtained on or before the First Amendment
Effective Date and except for any such approvals of stockholders or partners the
failure of which to obtain will not have a Material Adverse Effect.
D.    Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Loan Party of
this Amendment and the performance by, or enforcement against, each Loan Party
party hereto and thereto of this Amendment and the Amended Agreement and the
other Loan Documents, except for such actions, consents and approvals the
failure to obtain or make which could not reasonably be expected to result in a
Material Adverse Effect or which have been obtained and are in full force and
effect.
E.    Binding Obligation. This Amendment and the Amended Agreement have been
duly executed and delivered by each of the Loan Parties party thereto and each
constitutes a legal, valid and binding obligation of such Loan Party to the
extent a party thereto, enforceable against such Loan Party in accordance with
its terms, except as enforceability may be limited by Debtor Relief Laws and by
general principles of equity.
F.    Incorporation of Representations and Warranties from Credit Agreement. The
representations and warranties contained in Article V of the Amended Agreement
are and will be true and correct in all material respects on and as of the First
Amendment Effective Date; provided that, to the extent that such representations
and warranties specifically refer to an earlier date, they shall be true and
correct in all material respects as of such earlier date; provided, further
that, any representation and warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar

10


NY\3675929

--------------------------------------------------------------------------------




language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.
G.    Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by, and the effectiveness
of, this Amendment (including, without limitation, any Credit Extension under
the Amended Agreement) that would constitute a Default or an Event of Default.
H.    Patriot Act. To the extent applicable, each Loan Party and each Subsidiary
of each Loan Party (including the Target and its Subsidiaries) is in compliance,
in all material respects, with (i) the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act. No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.
SECTION V.
ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Loan Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Loan
Documents the payment and performance of all “Obligations” under each of the
Loan Documents to which is a party (in each case as such terms are defined in
the applicable Loan Document (as amended hereby)).
Each Guarantor acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor (other than Holdings) acknowledges and agrees that
(i) notwithstanding the conditions to effectiveness set forth in this Amendment,
such Guarantor is not required by the terms of the Credit Agreement or any other
Loan Document to consent to the amendments to the Credit Agreement effected
pursuant to this Amendment and (ii) nothing in the Credit Agreement, this
Amendment or any other Loan Document shall be deemed to require the consent of
such Guarantor to any future amendments to the Credit Agreement.
SECTION VI.
MISCELLANEOUS


11


NY\3675929

--------------------------------------------------------------------------------




A.    Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(i)    On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Credit Agreement as amended by this Amendment.
(ii)    Except as specifically amended by this Amendment, the Credit Agreement
and the other Loan Documents shall remain in full force and effect and are
hereby ratified and confirmed.
(iii)    The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
B.    Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C.    Integration, Applicable Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Credit Agreement shall apply with like effect to this
Amendment.
D.    Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic method of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic method be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic method.
E.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
[Remainder of this page intentionally left blank.]



12


NY\3675929

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






BORROWER:
PINNACLE FOODS FINANCE LLC                        

    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer




First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------






GUARANTORS :
PEAK FINANCE HOLDINGS LLC

                        
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer



PINNACLE FOODS FINANCE CORP.
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer



PINNACLE FOODS GROUP LLC
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





PINNACLE FOODS INTERNATIONAL CORP.
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





BIRDS EYE FOODS, INC.
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------






AVIAN HOLDINGS LLC


                            
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





BIRDS EYE FOODS LLC


    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





KENNEDY ENDEAVORS, INCORPORATED
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





SEASONAL EMPLOYERS, INC.
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer




First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




BEMSA HOLDING, INC.
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer



GLK HOLDINGS, INC.
            
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





GLK, LLC
    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





ROCHESTER HOLDCO LLC
            
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer





PINNACLE FOODS FORT MADISON LLC


    
By:
/s/ Craig Steeneck
Name:
Craig Steeneck
Title:
Executive Vice President and Chief Financial Officer


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------










                
BARCLAYS BANK PLC,
as a Tranche F Term Lender


By:
/s/ Diane Rolfe
Name:
Diane Rolfe
Title:
Director




First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Harch CLO II, Limited,
as a Tranche F Term Lender


By:
/s/ James DiDonato
Name:
James DiDonato
Title:
Portfolio Manager


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




FRANKLIN INVESTORS SECURITIES TRUST-FRANKLIN FLOATING RATE DAILY ACCESS FUND


as a Tranche F Term Lender


By:
/s/ Richard Hsu
Name:
Richard Hsu
Title:
Vice President


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




FRANKLIN FLOATING RATE MASTER TRUST-
FRANKLIN FLOATING RATE MASTER SERIES                        


as a Tranche F Term Lender


By:
/s/ Richard Hsu
Name:
Richard Hsu
Title:
Vice President


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




FRANKLIN TEMPLETON LIMITED DURATION INCOME TRUST                        


as a Tranche F Term Lender


By:
/s/ Richard Hsu
Name:
Richard Hsu
Title:
Vice President


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




FRANKLIN TEMPLETON SERIES II FUNDS
FRANKLIN FLOATING RATE II FUND                        


as a Tranche F Term Lender


By:
/s/ Richard Hsu
Name:
Richard Hsu
Title:
Vice President


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




ACA CLO 2006-1 LTD,


as a Tranche F Term Lender


By: Its Investment Advisor CVC Credit Partners, LLC


By:
/s/ Gretchen Bergstresser
Name:
Gretchen Bergstresser
Title:
Sr. MD/Sr. PM


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




APIDOS CDO III


as a Tranche F Term Lender


By: Its Investment Advisor CVC Credit Partners, LLC


By:
/s/ Gretchen Bergstresser
Name:
Gretchen Bergstresser
Title:
Sr. MD/Sr. PM


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Pangaea CLO 2007-1 Ltd.,


as a Tranche F Term Lender


By: Pangaea CLO Management, LLC its Collateral Manager


By:
/s/ Smita Conjeevaram
Name:
Smita Conjeevaram
Title:
Chief Financial Officer


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Symphony CLO III, LTD.


By: Symphony Asset Management, LLC,
as a Tranche F Term Lender


By:
/s/ Gunther Stein
Name:
Gunther Stein
Title:
PM


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Symphony CLO I, LTD.


By: Symphony Asset Management, LLC,
as a Tranche F Term Lender


By:
/s/ Gunther Stein
Name:
Gunther Stein
Title:
PM


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Symphony CLO V, LTD.


By: Symphony Asset Management, LLC,
as a Tranche F Term Lender


By:
/s/ Gunther Stein
Name:
Gunther Stein
Title:
PM


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Symphony CLO VI, LTD.


By: Symphony Asset Management, LLC,
as a Tranche F Term Lender


By:
/s/ Gunther Stein
Name:
Gunther Stein
Title:
PM


First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




BABSON CLO LTD. 2006-II, as a Tranche F Term Lender


By: Babson Capital Management LLC as Collateral Manager


By:
/s/ Mark Sowell
Name:
Mark Sowell
Title:
Managing Director




First Amendment to Amended and Restated Credit Agreement


NY\3675929



--------------------------------------------------------------------------------




Exhibit A
Exhibit J to Credit Agreement
FORM OF
LENDER ADDENDUM
LENDER ADDENDUM, dated as of [_________] (this “Lender Addendum”), to the
Amended and Restated Credit Agreement, dated as of April 17, 2012 (as amended,
restated, modified or supplemented from time to time, the “Credit Agreement”),
among Pinnacle Foods Finance LLC (the “Borrower”), Peak Finance Holdings LLC
(“Holdings”), Barclays Bank PLC, as administrative agent (in such capacity, the
“Administrative Agent”) and Collateral Agent, and each lender from time to time
party thereto. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
Upon execution and delivery of this Lender Addendum by the parties hereto as
provided in Section 10.23 of the Credit Agreement, the undersigned hereby
becomes a party to the Credit Agreement with all the rights and obligations of a
Lender thereunder having the Commitments set forth in Schedule 1 hereto,
effective as of the Closing Date.
THIS LENDER ADDENDUM SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
This Lender Addendum may be executed by one or more of the parties hereto on any
number of separate counterparts, and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. Delivery of an
executed signature page hereof by facsimile transmission shall be effective as
delivery of a manually executed counterpart hereof.
[Remainder of this page intentionally left blank]





NY\3675929

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Lender Addendum to be
executed and delivered by a duly authorized officer on the date first above
written.
[LENDER]
By:    
Name:    
Title:    





NY\3675929

--------------------------------------------------------------------------------






Accepted this ___ day of
_____________






PINNACLE FOODS FINANCE LLC,
as Borrower


By:     ____________________________________
    Title:




BARCLAYS BANK PLC,
as Administrative Agent




By:     ____________________________________
    Title:
 











NY\3675929

--------------------------------------------------------------------------------






Schedule 1
COMMITMENTS AND NOTICE ADDRESS
1.
Name of Lender:
_____________________________
 
Notice Address:
_____________________________
_____________________________
_____________________________
 
Attention:
_____________________________
 
Telephone:
_____________________________
 
Facsimile:
_____________________________
2.
Revolving Credit Commitment:
3.
Initial Term Commitment:
4.
Tranche E Term Commitment:
5.
Tranche F Term Commitment:
















NY\3675929